UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-7401



ERIC L. TOLBERT,

                                                 Plaintiff - Appellant,

          versus


LIEUTENANT    BURKE;    SERGEANT    WILLIAMS;
CORRECTIONAL OFFICER BRUMELL; CORRECTIONAL
OFFICER PHIFER; CORRECTIONAL OFFICER ROYSTER;
CORRECTIONAL   OFFICER  MOONY;   CORRECTIONAL
OFFICER FIELDS; CORRECTIONAL OFFICER MELTON;
DENNIS ROWLAND; CAPTAIN AUSTIN,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:06-ct-03077)


Submitted:   January 8, 2008                 Decided:   January 16, 2008


Before WILKINSON and MICHAEL, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric L. Tolbert, Appellant Pro Se. Yvonne Bulluck Ricci, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric   L.   Tolbert     appeals     the    district      court’s   order

granting summary judgment to the defendants on his 42 U.S.C. § 1983

(2000)   complaint.       We    have   reviewed       the   record    and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.           See Tolbert v. Burke, No. 5:06-ct-03077-FL

(E.D.N.C. Aug. 15, 2007).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before      the    court   and     argument     would    not    aid    the

decisional process.

                                                                            AFFIRMED




                                       - 2 -